NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5621-15T4

DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS TRUSTEE FOR
RESIDENTIAL ACCREDIT LOANS,
INC., MORTGAGE ASSET - BACKED
PASS - THROUGH CERTIFICATES
SERIES 2006 - QS8,

        Plaintiff-Respondent,

v.

WILLIAM ALDANA,

        Defendant-Appellant,

and

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,
AS NOMINEE FOR AFM MORTGAGE
CORP.,

     Defendant.
______________________________

              Submitted September 27, 2017 – Decided October 17, 2017

              Before Judges Nugent and Currier.

              On appeal from Superior Court New Jersey,
              Chancery Division, Union County, Docket No.
              F-025594-15.

              William Aldana, appellant pro se.
            Greenberg   Traurig,   LLP,   attorneys  for
            respondent (Brian Pantaleo and Paige Nestel,
            of counsel and on the brief).

PER CURIAM

     In this residential foreclosure action, defendant William

Aldana appeals the June 23, 2016 order entering final judgment.

After a review of the contentions in light of the record and

applicable legal principles, we affirm.

     We discern the following facts and procedural history from

the record on appeal.   On April 4, 2006, defendant executed a note

to AFM Mortgage for $350,000 and a mortgage to Mortgage Electronic

Registration Systems, Inc. (MERS), as nominee for AFM, to secure

the note.

     Defendant defaulted on the loan on June 1, 2009.      On April

6, 2010, MERS assigned the mortgage to plaintiff, Deutsche Bank

Trust Company Americas.    The assignment was recorded on April 9,

2010.

     A complaint for foreclosure was filed on July 22, 2015.

Defendant filed an answer denying the allegations.     In response

to plaintiff's motion for entry of final judgment, defendant filed

a motion requesting a denial of the application, arguing that

plaintiff did not have possession of the note, and, therefore, did

not have standing to foreclose.



                                  2                         A-5621-15T4
     On June 20, 2016, the Chancery judge denied defendant's

motion,   stating   that   "Defendant's   challenge   to    Plaintiff's

standing is meritless as evidenced by the true copies of . . .

documents [that are] attached to the final judgment packet." Final

judgment was entered on June 23, 2016.

     On appeal, defendant renews his argument that plaintiff did

not own or possess the note at the time the complaint was filed,

and, therefore, lacked standing to foreclose.

     Defendant's    argument   lacks   sufficient   merit   to   warrant

discussion in a written opinion.       R. 2:11-3(1)(E).     We add only

the following comments.

     In order to have standing, the "party seeking to foreclose a

mortgage must own or control the underlying debt."          Wells Fargo

Bank, N.A. v. Ford, 418 N.J. Super. 592, 597 (App. Div. 2011)

(quoting Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 327-28

(Ch. Div. 2010)).   Standing is conferred by "either possession of

the note or an assignment of the mortgage that predated the

original complaint."    Deutsche Bank Tr. Co. Ams. v. Angeles, 428

N.J. Super. 315, 318 (App. Div. 2012) (citing Deutsche Bank Nat'l

Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216 (App. Div. 2011)).

     Here, we are satisfied that plaintiff established a prima

facie case for foreclosure.      Plaintiff clearly demonstrated its

standing to foreclose on the property based on the assignment of

                                  3                              A-5621-15T4
the mortgage from MERS, which predated the July 22, 2015 filing

of the foreclosure complaint. Upon that assignment, and underlying

transfer   of   possession,   plaintiff   became   the     holder   of   the

instrument.      Additionally,   the   Chancery    judge    advised      that

plaintiff provided a copy of the note and mortgage as exhibits in

its final judgment motion.

     Affirmed.




                                   4                                A-5621-15T4